          Case 3:15-cr-00592-VC Document 99 Filed 11/10/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                         Case No. 15-cr-00592-VC-1
                 Plaintiff,
                                                    ORDER RE RESTITUTION
          v.

  AHMADREZA AMIRI,
                 Defendant.

       The Court finds that the government has not met its burden to show by a preponderance

of the evidence that Amiri owes restitution for the two medical charges in Los Angeles totaling

$2,894.59. As Amiri agrees, the government has met its burden to prove restitution for the

remainder of the claims. Amiri is thus ordered to pay $70,319.14 in restitution.

       IT IS SO ORDERED.

Dated: November 10, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
